Plaintiff was an independent contractor, master of his own time, movements and services, and was not confined to his personal efforts, but could engage others to aid him in accomplishing a result for which he was to be paid a stipulated sum. The case is ruled by Gall v. Detroit Journal Co.,191 Mich. 405 (19 A.L.R. 1164); Carleton v. Foundry  MachineProducts Co., 199 Mich. 148 (19 A.L.R. 1141); Zoltowski v.Ternes Coal  Lumber Co., 214 Mich. 231; Odle v. Charcoal IronCo., 217 Mich. 469.
The award should be vacated.
CLARK, STEERE, and FELLOWS, JJ., concurred with WIEST, J.